DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2021 has been entered.
 Response to Amendment
The amendments filed 12/23/2020 have been accepted. Claims 15, 16, 18, and 21-35 are still pending. Claims 15, 16, 18, 21, and 22 are amended. Claims 23-35 are new. Claims 1-14, 17, and 20 have been canceled. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, and 18, 19, 21, 22, 27, 28, 32, 33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Paulraj et al. (US PGPub 2004/0117557, hereafter referred to as Paulraj) in view of Hill et al. (US Patent 5,127,103, hereafter referred to as Hill).
Regarding claim 15, Paulraj teaches a data prefetching method performed by one or more processors, comprising: obtaining N functions and a start address of a first variable of the N functions, wherein N is an integer greater than or equal to 1, reading the start address of the N functions (Paragraph [0029], states that the compiler searches a program file for code (functions) which benefit from prefetching. Specifically the reference uses load streams as an example which identify memory addresses of data (variables) that are accessed by a sequence of reads or writes. Since the compiler is searching a program file for the code (functions) it means it is reading data from the file, specifically from the address that it is stored in), and prefetching data that is in a memory and that is associated with the first variable into a cache according to the start address of the first variable of the N functions, wherein the start address of the variable corresponds to a memory address of the data in the memory (Paragraph [0029], as stated previously the compiler identifies memory addresses of data that can be prefetched based on their use by functions. Paragraph [0030]-[0032] states this identification is used for prefetching and hints are then sent to hardware (prefetch engine) to identify what to prefetch. One of ordinary skill would recognize that since the data is being prefetched from identified memory addresses that the start address corresponds to the memory address of the data to be prefetched from the memory). Paulraj does not teach determining the start address of the N functions or the variable being a global variable.
(Col. 7, lines 43-47, tags (addresses) are used to identify instructions (functions) and global variables to be traced so as to help with the prefetching). Since both Paulraj and Hill teach prefetching it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements according to known methods by modifying the teachings of Paulraj to use global variables used by the functions as well as identifying the addresses of the functions as well as the variables as taught in Hill so as to obtain a global variable used by the N functions and determining a start address of the N functions and a start address of the first global variable (as the use of the global variable merely identifies the type of data being prefetched and the identification of the address is another way that one can specify what to prefetch and when (as the data needs to be fetched before use by the function)). 
Regarding claim 18, Paulraj teaches a data prefetching method, comprising: obtaining, by a compiler, N functions and a first variable of the N functions, wherein N is an integer greater than or equal to 1, determining, by the compiler, a start address of the first variable (Paragraph [0029], states that the compiler searches a program file for code (functions) which benefit from prefetching. Specifically the reference uses load streams as an example which identify memory addresses of data (variables) that are accessed by a sequence of reads or writes), and obtaining, by a prefetch engine, the start address of the first variable that are determined by the compiler, reading the start address of the N functions, and in response to reading the start address of the N functions,  prefetching, data that is in a memory and that is associated with the first variable into a cache according to the start address of the first variable of the N functions corresponding to a memory address of the data (Paragraph [0029], as stated previously the compiler identifies memory addresses of data that can be prefetched based on their use by functions. Since the compiler is searching a program file for the code (functions) it means it is reading data from the file, specifically from the address that it is stored in. Paragraph [0030]-[0032] states this identification is used for prefetching and hints are then sent to hardware (prefetch engine) to identify what to prefetch. One of ordinary skill would recognize that since the data is being prefetched from identified memory addresses that the start address corresponds to the memory address of the data to be prefetched from the memory).Paulraj does not teach determining the start address of the N functions or the variable being a global variable, obtaining, by a prefetch engine, and prefetching, by the prefetch engine, into a cache according the start address of the first global.
Hill teaches determining the start address of N functions as well as the use of global variables and determining the start address of the global variables (Col. 7, lines 43-47, tags (addresses) are used to identify instructions (functions) and global variables to be traced so as to help with the prefetching). Since both Paulraj and Hill teach prefetching it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements according to known methods by modifying the 
Regarding claim 19, Paulraj and Hill teach all the limitations of claim 18. Paulraj further teaches wherein the prefetch engine is an engine that is implemented by using hardware and that is configured to prefetch data from the memory into the cache (Paragraph [0032], states that the prefetch hints are provided to hardware (the prefetch engine)). The combination of and reason for combining are the same as those given in claim 18.
Regarding claim 21, claim 21 is the apparatus claim associated with claim 15. Since Paulraj and Hill teach all the limitations of claim 1 and Paulraj further teaches a data prefetching apparatus comprising one or more processors and a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the one or more processors (Fig. 5 and Paragraph [0068]), they also teach all the limitations of claim 21; therefore the rejection to claim 15 also applies to claim 21.
Regarding claim 22, claim 22 is the computer readable medium claim associated with claim 1. Since Paulraj and Hill teach all the limitations of claim 1, they also 
Regarding claim 27, Paulraj and Hill teach all the limitations of claim 1. Paulraj further teaches wherein the obtaining N functions and a first global variable of the N functions comprises: receiving, by the compiler, compilation indication information; and obtaining the N functions and the first variable of the N functions according to the compilation indication information, wherein the compilation indication information indicates the N functions and the first variable of the N functions (Paragraph [0029], as stated in the rejection to claim 6, in the identification of the data that is used by the load streams it also identifies data that is not used by those load streams as well as functions that are not candidates for prefetching). Hill further teaches the use of global variables (Col. 7, lines 43-47, as stated in the rejection to claim 15). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 28, Paulraj and Hill teach all the limitations of claim 18. Paulraj further teaches wherein the obtaining N functions and a first variable of the N functions comprises: receiving, by the compiler, compilation indication information; and obtaining the N functions and the first variable of the N functions according to the compilation indication information, wherein the compilation indication information indicates the N functions and a variable that is not used in the N functions (Paragraph [0029], as stated in the rejection to claim 6, in the identification of the data that is used by the load streams it also identifies data that is not used by those load streams as well as functions that are not candidates for prefetching). Hill further teaches the use of global variables (Col. 7, lines 43-47, as stated in the rejection to claim 15). The combination of and reason for combining are the same as those given in claim 18.
Regarding claim 32, Paulraj and Hill teach all the limitations of claim 18. Paulraj further teaches wherein the obtaining a first variable of the N functions comprises: parsing, by the compiler, a partition of the N functions, wherein the partition comprises a hot partition and a cold partition; and obtaining, by the compiler, the first variable from the hot partition (Paragraph [0029], as stated previously in the rejection to claim 18, the compiler will search for code (functions) that will benefit from prefetching, especially loops referred to as load streams (hot partitions) that will repeatedly reference particular addresses (identified variable) throughout their execution. Fig. 2 and 4 show flow charts detailing the method of identifying the particular parts of the code). Hill further teaches the use of global variables (Col. 7, lines 43-47, as stated in the rejection to claim 18, describe the use of tags to identify instructions and global variables to be traced so as to help with the prefetching). The combination of and reason for combining are the same as those given in claim 18.
Regarding claim 33, Paulraj and Hill teach all the limitations of claim 18. Paulraj further teaches obtaining, by the compiler, a second global variable of the N functions, and determining an access sequence of the first variable and the second variable, wherein the access sequence is used by the prefetch engine to prefetch, into the cache, the data that is in the memory and that is associated with the first variable (Paragraph [0029], as stated previously in the rejection to claim 18, the compiler will search for code (functions) that will benefit from prefetching, especially loops that will repeatedly reference particular addresses (looking at the particular access sequence) throughout their execution. Since it can identify multiple addresses it therefore identifies multiple variables based on their access sequences. Paragraph [0032], as stated in the rejection to claim 18, states that hints are then provided to the hardware (prefetch engine) so that it knows what to prefetch based on the findings of the compiler). Hill further teaches the use of global variables (Col. 7, lines 43-47, as stated in the rejection to claim 18, describe the use of tags to identify instructions and global variables to be traced so as to help with the prefetching). The combination of and reason for combining are the same as those given in claim 18.
Regarding claim 35, Paulraj and Hill teach all the limitations of claim 18. Paulraj further teaches wherein the N functions are hotspot functions, and the first global variable is a hotspot global variable (Paragraph [0029], as stated previously in the rejection to claim 18, the compiler will search for code (functions) that will benefit from prefetching, especially loops (which are groups of hotspot functions) that will repeatedly reference particular addresses (hotspot variables) throughout their execution). The combination of and reason for combining are the same as those given in claim 18.

s 16 and 31 is rejected under 35 U.S.C. 103 as being unpatentable over Paulraj and Hill as applied to claims 15 and 18 above, and further in view of Yamamura et al (US PGPub 2008/0229072, hereafter referred to as Yamamura).
Regarding claim 16, Paulraj and Hill teach all the limitations to claim 15. Hill further teaches wherein the obtaining a start address of N functions and a start address of a first global variable of the N functions comprises: reading start addresses of functions and the start address of the global variables (Col. 7, lines 43-47, as stated in the rejection to claim 15, describe the use of tags to identify instructions and global variables to be traced so as to help with the prefetching). Paulraj and Hill do not teach reading the start address of the N functions and the start address of the first global variable that are input by a compiler into a text file or a binary file.
Yamamura teaches reading the start address of the N functions and the start address of the first global variable that are input into a text file or a binary file (Paragraph [0113], states that the prefetch-target address and prefetch position are used to insert a prefetch instruction into the binary file of the execution. Paragraph [0133], states that the prefetch data that is added to the binary file is used to perform the prefetch processing when executed meaning the specified information is read from the file). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Paulraj and Hill to write the addresses of the functions and global variable to the binary file of the execution and then read 
Regarding claim 31, Paulraj and Hill teach all the limitations to claim 18. Paulraj and Hill do not teach wherein after the determining a start address of the N functions and a start address of the first global variable, the method further comprises: outputting, by the compiler, the start address of the N functions and the start address of the first global variable to a text file or a binary file, wherein the start address of the N functions and the start address of the first global variable that are in the text file or the binary file is used by the prefetch engine to prefetch the data that is in the memory and that is associated with the first global variable.
Yamamura teaches wherein after the determining a start address of the prefetch target, the method further comprises: outputting start address of the prefetch target to a text file or a binary file (Paragraph [0113], states that the prefetch-target address and prefetch position are used to insert a prefetch instruction into the binary file of the execution), wherein start address of the prefetch target that are in the text file or the binary file is used by the prefetch engine to prefetch the data that is in the memory and that is associated with the prefetch target (Paragraph [0133], states that the prefetch data that is added to the binary file is used to perform the prefetch processing when executed). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Paulraj and Hill to write the addresses of the functions and global variable to the binary file of the .

Claims 23-26 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Paulraj and Hill as applied to claim 18 above, and further in view of Maron et al. (US PGPub 2008/0256302, hereafter referred to as Maron).
Regarding claim 23, Paulraj and Hill teach all the limitations to claim 18. Paulraj and Hill do not teach wherein the first global variable comprises M structure member variables, and M is an integer greater than or equal to 1.
Maron teaches wherein the first global variable comprises M structure member variables, and M is an integer greater than or equal to 1 (Fig. 4 and 5 and Paragraph [0042]-[0045], show the object (variable) structure that contains multiple fields (structure variables) as well as pointers to other objects). Since both Paulraj/Hill and Maron teach prefetching data it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the variables and prefetching method of Paulraj and Hill with those of Maron to obtain the predictable result of wherein the first global variable comprises M structure member variables, and M is an integer greater than or equal to 1.
Regarding claim 24, Paulraj, Hill, and Maron teach all the limitations to claim 23. Maron further teaches parsing, by the compiler, at least one structure member variable used in the N functions, wherein the M structure member variables comprise the at least one structure member variable, and determining, by the (Fig. 5 and Paragraph [0049], show that offsets are used to help identify object locations as well as identifying objects that reference other objects. Paragraph [0015] specifically states that the offset is used to identify the location of a particular object within a first object), and wherein the instructions when performed by one or more processors cause the one or more processors to prefetch into the cache according to the start address of the N functions, the start address of the first global variable, and the address offset of each of the at least one structure member variable, data that is in the memory and that is associated with the at least one structure member variable (Paragraph [0038]-[0039], states that if an object is identified as referencing other objects then the offset of the referenced object will be used to identify its address and it will be prefetched into the cache based on the first objects address and the offset as both are needed to determine the referenced object’s address). Paulraj further teaches prefetching according to the start address of the N functions and referenced variables (Paragraph [0029], as stated previously in the rejection to claim 15). The combination of and reason for combining are the same as those given in claim 23.
Regarding claim 25, Paulraj, Hill, and Maron teach all the limitations to claim 23. Maron further teaches parsing at least one structure member variable used in the N functions, wherein the M structure member variables comprise the at least one structure member variable; determining, by the compiler, an address offset of each of the at least one structure member variable relative to the start address of  (Fig. 5 and Paragraph [0049], show that offsets are used to help identify object locations as well as identifying objects that reference other objects. Paragraph [0015] specifically states that the offset is used to identify the location of a particular object within a first object. Paragraph [0038]-[0039], states that if an object is identified as referencing other objects then the offset of the referenced object will be used to identify its address and it will be prefetched into the cache based on the first objects address and the offset as both are needed to determine the referenced object’s address. While not specifically called a cache line index the address based on the original object address and the offset is equivalent to the cache line index of the claims), and wherein the instructions when performed by one or more processors cause the one or more processors to prefetch into the cache data that is in the memory and that is associated with the at least one structure member variable according to the start address of the N functions, the start address of the first global variable, and the cache line index number of each of the at least one structure member variable in the memory (Paragraph [0038]-[0039], as stated previously and in the rejection to claim 24). Paulraj further teaches a compiler and prefetching according to according to the start address of the N functions and referenced variables (Paragraph [0029], as stated previously in the rejection to claim 15). 
Regarding claim 26, Paulraj, Hill, and Maron teach all the limitations to claim 24. Maron further teaches wherein before the determining an address offset of each of the at least one structure member variable relative to start address of the first global variable, the method further comprises: parsing the M structure member variables, to obtain an address offset of each of the M structure member variables relative to the start address of the first global variable; and the determining an address offset of each of the at least one structure member variable relative to the start address of the first global variable comprises: determining the address offset of each of the at least one structure member variable relative to the start address of the first global variable from the address offset of each of the M structure member variables relative to the start address of the first global variable (Paragraph [0015] and [0038]-[0039], as stated in the rejection to claims 23-25). Paulraj further teaches the compiler (Paragraph [0029], as stated previously in the rejection to claim 15). The combination of and reason for combining are the same as those given in claim 23.
Regarding claim 34, Paulraj and Hill teach all the limitations of claim 18. Paulraj further teaches obtaining a second variable of the N functions (Paragraph [0029], as stated previously in the rejection to claim 18, the compiler will search for code (functions) that will benefit from prefetching, especially loops that will repeatedly reference particular addresses (looking at the particular access sequence) throughout their execution. Since it can identify multiple addresses it therefore identifies multiple variables based on their access sequences). Hill further teaches the use of global variables (Col. 7, lines 43-47, as stated in the rejection to claim 18, describe the use of tags to identify instructions and global variables to be traced so as to help with the prefetching). Paulraj and Hill do not teach and determining a cache line index number of the first global variable in the memory and a cache line index number of the second global variable in the memory, wherein the cache line index numbers is used by the prefetch engine to prefetch, into the cache, the data that is in the memory and that is associated with the first global variable and data that is in the memory and that is associated with the second global variable.
Maron teaches and determining a cache line index number of the first variable in the memory and a cache line index number of the second variable in the memory, wherein the cache line index numbers is used by the prefetch engine to prefetch, into the cache, the data that is in the memory and that is associated with the first variable and data that is in the memory and that is associated with the second variable (Paragraph [0038]-[0039], states that if an object is identified as referencing other objects then the offset of the referenced object will be used to identify its address and it will be prefetched into the cache based on the first objects address and the offset as both are needed to determine the referenced object’s address. While not specifically called a cache line index the address based on the original object address and the offset is equivalent to the cache line index of the claims). Since both Paulraj/Hill and Maron teach prefetching data it would have been obvious to one .

Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Paulraj and Hill as applied to claim 18 above, and further in view of Mattson et al. (US PGPub 2008/0141279, hereafter referred to as Mattson).
Regarding claim 29, Paulraj and Hill teach all the limitations to claim 18. Paulraj further teaches obtaining the N functions and the first variable of the N functions according to the first correspondence, wherein the first correspondence is used to indicate the N functions and the first variable of the N functions (Paragraph [0029], as stated previously in the rejection to claim 18, the compiler will search for code (functions) that will benefit from prefetching, especially loops that will repeatedly reference particular addresses (looking at the particular access sequence) throughout their execution. This means identifying a correspondence between the functions and the referenced data so that the prefetcher can be given accurate information). Hill further teaches the use of (Col. 7, lines 43-47, as stated in the rejection to claim 18, describe the use of tags to identify instructions and global variables to be traced so as to help with the prefetching). Paulraj and Hill do not teach reading a first correspondence from a text file.
Mattson teaches reading a first correspondence from a text file (Paragraph [0003], describes the process of writing and executing a program by first having a programmer write a text file detailing the execution and then having a compiler read the file and compile it. This means any variables and functions that use those variables will be read from the text file by the compiler and any correspondence will also be read). Since both Paulraj/Hill and Mattson teach the use of compilers for helping run their programs it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements according to known methods by modifying the teachings of Paulraj and Hill to have the prefetch engine read a text file of the program to parse through it and identify the various variables and functions as taught in Mattson to obtain the predictable result of reading a first correspondence from a text file.
Regarding claim 30, Paulraj and Hill teach all the limitations to claim 18. Paulraj further teaches obtaining the N functions and the first global variable of the N functions according to the correspondence, wherein the correspondence indicates the N functions and a global variable that is not used in the N functions (Paragraph [0029], as stated previously in the rejection to claim 18, the compiler will search for code (functions) that will benefit from prefetching, especially loops that will repeatedly reference particular addresses (looking at the particular access sequence) throughout their execution. This means identifying a correspondence between the functions and the referenced data so that the prefetcher can be given accurate information as well as the data that does not correspond to the particularly identified functions). Hill further teaches the use of global variables (Col. 7, lines 43-47, as stated in the rejection to claim 18, describe the use of tags to identify instructions and global variables to be traced so as to help with the prefetching). Paulraj and Hill do not teach reading a correspondence from a text file.
Mattson teaches reading a correspondence from a text file (Paragraph [0003], describes the process of writing and executing a program by first having a programmer write a text file detailing the execution and then having a compiler read the file and compile it. This means any variables and functions that use those variables will be read from the text file by the compiler and any correspondence will also be read). Since both Paulraj/Hill and Mattson teach the use of compilers for helping run their programs it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements according to known methods by modifying the teachings of Paulraj and Hill to have the prefetch engine read a text file of the program to parse through it and identify the various variables and functions as taught in Mattson to obtain the predictable result of reading a second correspondence from a text file.

Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive. As stated in the Advisory action mailed 1/12/2021, the combinations of references do teach the limitations of the claims. Paulraj is relied upon to teach obtaining the start address of the N functions as well as prefetching data according to the N functions into the cache. It obtains the n functions by searching a program file, meaning that it has to read that file and the addresses that contain the particular functions in order to determine where they are. Hill is relied upon to teach the use and identification of the global variable and in combination the two teach the cited limitations of the claims.
Regarding the new claims, as the new dependent claims were previously presented as dependent claims that were dependent upon claim 1, the rejections originally applied to those claims in the Non-Final Office Action mailed 5/20/2020 also apply to the new claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337.  The examiner can normally be reached on Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132